Citation Nr: 1105094	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  05-07 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service-connected residuals of fracture of the left os calcis.

2.  Entitlement to a rating in excess of 20 percent for the 
service-connected degenerative disc disease with fracture of the 
L5 vertebra.

3.  Entitlement to a compensable rating for the service-connected 
residuals of fracture, second metacarpal, left hand.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and his fiancé


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina.  The matter has since been transferred to the Columbia, 
South Carolina, RO.  

The issues of entitlement to a rating in excess of 20 percent for 
the service-connected degenerative disc disease with fracture of 
the L5 vertebra, entitlement to service connection for 
hypertension, and entitlement to TDIU, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Neither the medical, nor lay evidence of record establish 
that the Veteran's left ankle disability is manifested by of 
ankylosis of the joint.

2.  The Veteran's left hand disability is manifested by a painful 
left second digit, without ankylosis, and with no interference as 
to the function of the whole hand.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
service-connected residuals of fracture of the left os calcis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5273 (2010).

2.  The criteria for a compensable rating for the service-
connected residuals of fracture, second metacarpal, left hand, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.20, 4.71a, Diagnostic Code 5227 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board observes that VA fulfilled its 
duties to notify and assist the Veteran.  Sufficient evidence is 
available to reach a decision and the Veteran is not prejudiced 
by appellate review at this time.

The Veteran filed these claims in September 2003.  In January 
2004, prior to the rating decision under appeal, VA sent the 
Veteran a letter informing him of the evidence necessary to 
establish his increased rating claims.  He was notified of what 
was necessary to establish his claims, what evidence he was 
expected to provide, and what VA would obtain on his behalf.  In 
October 2007, an additional letter was mailed to the Veteran, 
which addressed the type of evidence necessary to establish an 
effective date and a disability rating.  And, in a June 2008 
letter, he was also notified of the relevant rating criteria and 
the particular evidence that would be helpful in establishing his 
claim.  While some of the notification came after the rating 
decision under appeal, the issue was readjudicated by way of the 
July 2010 Supplemental Statement of the Case (SSOC) with the 
Veteran being given an opportunity to respond thereafter.  Thus, 
the delay in some elements of notice was not prejudicial to the 
Veteran, and the letters satisfied VA's notice requirement.  38 
C.F.R. § 3.159(b)(1) (2010); Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VA also has a duty to assist the Veteran in substantiating his 
claim under 
38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's 
statements, his VA outpatient treatment records and his VA 
examination reports have been associated with the claims folder.  
The Veteran was given the opportunity, but has not notified VA of 
any additional available relevant records with regard to his 
claims.

The Veteran was also afforded a Board hearing in November 2010 
and the transcript is of record.  In Bryant v. Shinseki, 23 Vet. 
App. 488 (2010), the United States Court of Appeals for Veterans 
Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2010) requires 
the Veterans Law Judge (VLJ) who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the undersigned AVLJ 
discussed the necessary evidentiary requirements and potential 
helpful evidence with the Veteran.  In fact, the Veteran was able 
to provide pertinent evidence as to the current severity of his 
symptoms, which was considered in this decision.  Moreover, 
neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2), nor has identified 
any prejudice in the conduct of the Board hearing.  By contrast, 
the hearing focused on the elements necessary to substantiate the 
claim and the Veteran, through his testimony, demonstrated that 
he had actual knowledge of the elements necessary to substantiate 
his claim for benefits.  As such, the Board finds that, 
consistent with Bryant, the undersigned AVLJ complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2).  The Board can 
adjudicate the claims based on the current record.

Increased Rating

The Veteran seeks an evaluation in excess of 20 percent for his 
disabling residuals, fracture, left os calcis, as well as a 
compensable evaluation for his service-connected residuals of the 
fracture to his left hand.  The Veteran was originally service 
connected for both disabilities by way of the July 1985 rating 
decision.  He filed this claim for an increase in September 2003.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify various disabilities and the criteria 
for specific ratings for the disabilities.  The percentage 
ratings represent as far as practicably can be determined the 
average impairment in earning capacity due to a service-connected 
disability.  38 U.S.C.A. § 1155.  The evaluation assigned is 
determined by comparing the extent to which a Veteran's service-
connected disability impairs his ability to function under the 
ordinary conditions of daily life, as demonstrated by the 
Veteran's symptomatology, with the schedule of ratings.  Id.; 38 
C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1. Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability ratings are potentially applicable, the higher ratings 
will be assigned if the disability picture more nearly 
approximates the criteria required for that ratings.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  However, 
any reasonable doubt regarding the degree of disability will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate in any increased rating claim if distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability or the same 
manifestation of a disability under different Diagnostic Codes is 
to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a 
Veteran to have separate and distinct manifestations attributable 
to the same injury, which would permit a rating under several 
Diagnostic Codes.  The critical element permitting the assignment 
of multiple ratings under several Diagnostic Codes is that none 
of the symptomatology for any one of the disorders is duplicative 
or overlapping with the symptomatology of the other disorder.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of 
motion do not prohibit consideration of a higher rating for flare 
ups or for functional loss due to weakness, excess fatigability, 
incoordination, or pain on use.  38 C.F.R. § 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by visible behavior, such as facial 
expression or wincing, of the Veteran undertaking the motion.  38 
C.F.R. §§ 4.40, 4.59.

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ankle

The Veteran's service-connected left ankle condition is rated 
under Diagnostic Code 5273.  This Diagnostic Code rates malunion 
of os calcis or astragalus, and the Veteran is currently 
receiving a 20 percent rating, the maximum allowable under that 
this code.  The only avenue for an increase under the rating 
criteria for the ankle is found in Diagnostic Code 5270, which 
applies to ankylosis.  A 30 percent rating is warranted if the 
evidence establishes ankylosis of the ankle in plantar flexion, 
between 30 degrees and 40 degrees, or in dorsiflexion, between 0 
degrees and 10 degrees.  A 40 percent rating requires evidence 
that the ankle is ankylosed in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.

The Veteran's outpatient records show very minimal treatment 
related to his left ankle.  Department of Corrections medical 
records show that the Veteran complained of ankle pain in 
September 2005, but physical examination revealed no swelling.  
In February 2006, he was examined for pain related to his flat 
feet, but no symptoms were noted related to the ankle.

In July 2009, the Veteran was afforded a VA examination.  He 
reported that his ankle gives out after prolonged standing, more 
than 30 minutes.  He also reported that it swells and "clicks."  
The use of an elastic brace was noted, but no cane or crutch.  
Physical examination revealed a well-healed surgical scar on the 
plantar surface of the heel, which is flat, nontender, normal 
color, and fixed.  The ankle was noted as having 5/5 motor 
strength and 2+ deep tendon reflexes, with palpable pulses, no 
edema, and no foot calluses.  Dorsiflexion was measured as 0 to 
25 degrees and plantar flexion 0 to 35 degrees, with good 
inversion, and minimal eversion.  There was no pain and no 
diminution with repetitive testing.  No ankylosis was reported.

VA outpatient records note the Veteran's ankle disability, but 
also made no mention of an ankylosed joint.

At his hearing, the Veteran reported that his ankle rolls when he 
is walking up or down stairs, and that it will drag on uneven 
surfaces.  He reported wearing a neoprene brace for stability.  
He also reported pain daily.

In light of the evidence of record, the Board finds that 
entitlement to an evaluation in excess of 20 percent disabling 
for the Veteran's residual fracture, left os calcis.  He is 
presently receiving the maximum rating under the applicable 
rating criteria, Diagnostic Code 5273, and there is no showing of 
ankylosis of any sort in the ankle joint to warrant an increase 
under Diagnostic Code 5270.

Consideration has been given to whether an evaluation in excess 
of 20 percent disabling for the Veteran's left ankle condition is 
warranted for flare ups or for functional loss due to weakness, 
excess fatigability, incoordination, or pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The 
evidence includes the Veteran's complaint testimony regarding 
pain and instability, but such symptoms are encompassed in the 
currently assigned 20 percent disability rating.

In sum, the Board finds that continuance of the 20 percent 
disability rating for the Veteran's left ankle disability is 
appropriate in this case.  Staged ratings are not warranted, as 
there appears to be no identifiable period on appeal during which 
the disability manifested symptoms meriting a disability rating 
in excess of 20 percent. The preponderance of the evidence 
therefore is against the Veteran's claim for a higher rating, and 
the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b).

Left Hand

The Veteran is rated as noncompensably disabling under Diagnostic 
Code 5227, which rates ankylosis of the ring or little finger, 
whether it is unfavorable or favorable, as noncompensable.  Thus, 
the Veteran is receiving the maximum rating under this diagnostic 
code.  The Board notes that the note to Diagnostic Code 5227 in 
38 C.F.R. § 4.71a require consideration of "whether an 
additional evaluation is warranted for resulting limitation of 
motion of other digits or interference with overall function of 
the hand." See 67 Fed. Reg. 48785.

The Veteran filed this claim in September 2003.  The Board has 
reviewed the entire body of evidence in an effort to seek 
evidence under which an increase is warranted.  This evidence 
includes medical records during the Veteran's incarceration, VA 
outpatient medical records, the VA examination report, and the 
Veteran's November 2010 hearing testimony.

Records from the Department of Corrections do not show treatment 
related to the hand during his incarceration.  In fact, his VA 
outpatient records also fail to show evidence of treatment 
related to his hand.

In July 2009, the Veteran was afforded a VA examination to assess 
the current severity of his left hand.  The examiner noted the 
history of an in-service fracture to the left second metacarpal.  
The Veteran reported pain with prolonged writing, and swelling, 
but that no assistive device was necessary.  Physical examination 
revealed that he has "some mild tenderness to palpation over the 
dorsal surface of the second metacarpal."  His grip and wrist 
strength were both noted as 5/5.  He was able to bring each digit 
to the transverse crease, and the examiner noted that the second 
digit "comes to within 1 cm, normal sensation, no atrophy."  

The Veteran again confirmed pain and difficulty gripping during 
his November 2010 hearing.  He also confirmed that he was able to 
fully open and close the hand.  See hearing transcript at page 
24.

Since the Veteran is receiving the maximum schedular rating 
available under Diagnostic Code 5227, the Board has considered 
the Veteran's finger disability under other pertinent criteria, 
but finds none that would avail the Veteran of a higher rating.  
Even if the evidence noted decreased range of motion in the 
Veteran's left finger, such a disability still only warrants a 
non-compensable rating under Code 5230.  In light of the 
Veteran's complaints of pain in his left finger, the Board has 
considered whether a compensable rating is necessary for 
functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, and weakness.  Pain on movement 
was noted throughout the evidence, but these subjective 
complaints are contemplated by the current non-compensable 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
at 206-7.

There is simply no basis upon which to grant a compensable rating 
for the Veteran's residuals of the fracture to his left hand.  
Staged ratings are not warranted, as there appears to be no 
identifiable period on appeal during which the disability 
manifested symptoms meriting a compensable disability rating.  
The preponderance of the evidence therefore is against the 
Veteran's claim for a higher rating, and the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Finally, neither the Veteran's left ankle disability, nor his 
left hand disability warrants referral for extra-schedular 
consideration.  In exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-schedular 
evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-
step analysis for determining whether an extra-schedular rating 
is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd 
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there 
must be a comparison between the level of severity and 
symptomatology of the service-connected disability and the 
criteria found in the rating schedule to determine whether the 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors identified in the regulations as "governing 
norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Id.  The Board finds that no exceptional 
or unusual factors are in evidence, such as marked interference 
with employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.  The rating criteria 
contemplate the Veteran's disabilities, and the rating criteria 
are thus adequate to evaluate the disability and referral for 
consideration of the extraschedular rating is not warranted.  


ORDER

Entitlement to a rating in excess of 20 percent for the service-
connected residuals of fracture of the left os calcis is denied.

Entitlement to a compensable rating for the service-connected 
residuals of fracture, second metacarpal, left (dominant) hand is 
denied.

REMAND

The evidence shows that further development is necessary with 
regard to the claim for an increased rating for his back 
disability.  Although the Veteran was afforded his most recent VA 
examination in July 2009, at which time symptoms related to his 
back were discussed, he has reported symptoms that are not noted 
in that report, thus indicating that his back disability has 
worsened since this examination was conducted.  In particular, at 
his November 2010 Board Videoconference Hearing, the Veteran 
reported pain and numbness that radiates from his back, down the 
left side of his leg and into his foot.  See hearing transcript 
at page 10.  He also reported experience occasional urinary 
incontinence.  Id. at page 21.  These symptoms were not apparent 
at the time of the July 2009 VA examination; thus, the Veteran's 
disability appears to have potentially worsened since the last VA 
examination.  As such, the Board finds that VA is required to 
afford him a contemporaneous VA examination to assess the current 
nature, extent and severity of his back disability, to include 
all orthopedic and neurologic findings.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and 
must remand this claim.

The Veteran is also seeking service connection for hypertension.  
A review of the claims folder reveals that, to date, his service 
treatment records (STRs) have not been obtained and associated 
with the claims folder for the Board's review.  There is no 
indication in the record that they were researched and found 
unavailable.  The Veteran has, indeed, forwarded some copies, but 
the complete STRs are not associated with the record.  Under 
38 C.F.R. § 3.159(c)(2), VA has a duty to assist the Veteran in 
this regard, as STRs are a federally controlled resource.  As 
such, a remand is necessary in order to assure that VA meets its 
duty to assist the Veteran.

As to his TDIU claim, the Veteran has provided sworn testimony 
that he is only able to work twenty-four hours per week.  See 
hearing transcript at page 15.  He also suggested that he is 
considering applying for Social Security Disability due to his 
inability to work as a result of his service-connected back 
disability and his depression.  Id. at page 28.  In other words, 
he has asked that a total disability evaluation be assigned based 
upon his individual unemployability due to his service-connected 
disabilities (TDIU).  In Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a TDIU claim is part of a claim for a 
higher rating when such claim is raised by the record or asserted 
by the Veteran.  Here, the Veteran raised the issue of 
entitlement to a TDIU during his hearing before the undersigned 
Acting Veterans Law Judge.  The claim is part of the claim for a 
higher rating and as such, a determination must also be made with 
respect to this claim.  In other words, in light of Rice, the 
Board concludes that VA must assess the current severity of the 
Veteran's service-connected disability and determine its impact 
on his employability.

In this regard, the Board finds that because the Veteran suggests 
that his unemployability is due to his service-connected back 
disability, as well as his depression, the increased rating claim 
and the claim for service connection for depression are 
inextricably intertwined with his TDIU claim.  These claims must 
be considered together and a decision by the Board on the TDIU 
claim would at this point be premature.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder the Veteran's service treatment 
records.  If they are unavailable, document 
all attempts and negative responses in the 
claims folder and comply with the 38 C.F.R. 
§ 3.159(e) duty to notify the Veteran of an 
inability to obtain records.

2.  After associating all outstanding records 
with the claims folder, schedule the Veteran 
for an appropriate VA examination to 
determine the nature, extent, frequency and 
severity of any orthopedic and neurologic 
impairment related to the Veteran's back 
disability.  The claims folder should be made 
available to and reviewed by the examiner.

The examiner should identify all back 
orthopedic pathology found to be present.  The 
examiner should conduct all indicated tests 
and studies, to include range of motion 
studies expressed in degrees and in relation 
to normal range of motion, and should describe 
any pain, weakened movement, excess 
fatigability, and incoordination present.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of the 
Veteran's back.  

In addition, if possible, the examiner should 
state whether the back disability has been 
productive of any incapacitating episodes, 
which are defined as periods of acute signs 
and symptoms that require bed rest prescribed 
by a physician or treatment by a physician, 
and if so, the frequency and duration of those 
episodes.  

Further, the examiner should also discuss the 
nature and severity of any right or left-sided 
radiculopathy or neuropathy found to be 
present.  The examiner must also state whether 
the Veteran has bowel or bladder problems 
related to his low back disability.
   
The examiner must also indicate the impact the 
Veteran's low back disability has on his 
ability to secure or follow a substantially 
gainful occupation.

All findings and conclusions should be set 
forth in a legible report.

3.  After the above records have been 
associated with the file, schedule the 
Veteran for a VA psychiatric examination.  
All indicated studies should be performed, 
and all findings should be reported in 
detail.  The claims folder must be made 
available and reviewed by the examiner.  The 
examiner should opine as to whether it is at 
least as likely as not that any psychiatric 
disability found to be present is related to 
or had its onset in service.  The examiner 
must alternatively state whether it is at 
least as likely as not that any psychiatric 
disability found to be present was caused or 
aggravated by his service-connected 
disabilities, either alone or in the 
aggragate.  The rationale for all opinions 
expressed should be set forth in a legible 
report.

4.  After the above records have been 
associated with the file, schedule the 
Veteran for an appropriate VA examination.  
All indicated studies should be performed, 
and all findings should be reported in 
detail.  The claims folder must be made 
available and reviewed by the examiner.  The 
examiner should opine as to whether it is at 
least as likely as not that any right and/or 
left foot disability found to be present is 
related to or had its onset in service.  The 
rationale for all opinions expressed should 
be set forth in a legible report.

5.  Then schedule the Veteran for a VA 
examination in connection with his TDIU claim.  
The claims folder should be made available to 
and reviewed by the examiner.  All appropriate 
tests and studies should be conducted.  

The examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any non service-connected 
disabilities, it is at least as likely as not 
that his service-connected disabilities 
either alone or in the aggregate, render him 
unable to secure or follow a substantially 
gainful occupation.  

If the examiner opines that the Veteran's 
service-connected disabilities do not 
cumulatively render him unemployable, the 
examiner should suggest the type or types of 
employment in which the Veteran would be 
capable of engaging with his current service-
connected disabilities, given his current 
skill set and educational background.

A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.

6.  Readjudicate the Veteran's claims, to 
include his pending psychiatric disability 
and foot disability claims and his TDIU 
claim.  If the benefits sought on appeal 
remain denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) and 
given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


